Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Brannon (Reg. No. 57,219) on 1/28/2022.

The application has been amended as follows:

Please change claim 1 to: 
1.         (Currently Amended) A system comprising:
a processor;
a plurality of magnetic field generators coupled to the processor, each magnetic field generator configured to generate a magnetic field using a distinct frequency; 
a plurality of magnetic field sensors coupled to the processor, each magnetic field sensor placed at a predetermined fixed position relative to another magnetic field sensor, each magnetic field sensor configured to detect magnetic fields generated by at 
a measurement circuit coupled to each of the plurality of magnetic field sensors, the measurement circuit configured to:
receive the output signal from each of the plurality of magnetic field sensors;
determine directional frequency components corresponding to each of the plurality of magnetic field generators based on the received output signal from each of the plurality of magnetic field sensors; and 
communicate the determined directional frequency components to the position analyzer;
a position analyzer coupled to the processor and to measurement circuit the determined directional frequency components from the measurement circuit 
a gesture analyzer coupled to the position analyzer and to the processor, the gesture analyzer configured to determine a gesture corresponding to the determined spatial positions of each of the plurality of magnetic field generators.

Please change claim 18 to:
18.	(Currently Amended)  A method comprising:
generating a plurality of magnetic fields from each of a plurality of magnetic field generators;
detecting the plurality of magnetic fields at each of a plurality of magnetic field sensors having predetermined positions relative to each other;
generating an output signal from each of the plurality of magnetic field sensors, the output signal from a magnetic field sensor based on strengths and directions of 
determine directional frequency components corresponding to each of the plurality of magnetic field generators by a measurement circuit coupled to each of the plurality of magnetic field sensors, the measurement circuit configured to determine the directional frequency components corresponding to each of the plurality of magnetic field generators based on the output signal received from each of the plurality of magnetic field sensors; and
determining a spatial position of each of the plurality of magnetic field generators from the directional frequency components determined by the measurement circuit 
determining a gesture based on the computed spatial positions of each of the plurality of magnetic field generators.

Please cancel claim 5 with limitations as shown below. 
5. The system of claim 1, further comprising:
a measurement circuit coupled to each of the plurality of magnetic field sensors and to the position analyzer, the measurement circuit configured to: receive the output signal from each of the plurality of magnetic field sensors; determine directional frequency components corresponding to each of the plurality of magnetic field generators based on the received output signal from each of the plurality of magnetic field sensors; and communicate the determined directional frequency components to the position analyzer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 1 and 18, the prior art broadly discloses a system and a method comprising generating a plurality of magnetic fields from each of a plurality of magnetic field generators; detecting the plurality of magnetic fields at each of a plurality of magnetic field sensors having predetermined positions relative to each other; generating an output signal from each of the plurality of magnetic field sensors, the output signal from a magnetic field sensor based on strengths and directions of magnetic fields from each of the plurality of magnetic field generators detected by the magnetic field sensor; and determining a gesture based on the computed spatial positions of each of the plurality of magnetic field generators. The present invention differs from the prior art of record in that the present invention also requires determine directional frequency components corresponding to each of the plurality of magnetic field generators by a measurement circuit coupled to each of the plurality of magnetic field sensors, the measurement circuit configured to determine the directional frequency components corresponding to each of the plurality of magnetic field generators based on the output signal received from each of the plurality of magnetic field sensors; and
determining a spatial position of each of the plurality of magnetic field generators from the directional frequency components determined by the measurement circuit and the predetermined locations of the plurality of magnetic field sensors relative to each other; and
Therefore, the recited limitations, in the specific combination as recited in the independent claims 1 and 18, defines patentability of the claims over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143